Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
Indictment for murder. Errors assigned:
1. As to the impanneling of the Grand Jury. This point has been passed upon and determined in the case of People v. Cuintano, just decided.
2. The Court of Sessions was not bound to assign counsel for the prisoner; he seems, however, to have had counsel to defend him in the District Court. The defendant was bound to except to the panel, or make challenge of grand jurors, on the impanneling of the jury. (People v. Beatty, 14 Cal.; Wood’s Dig. 284, sec. 189; 291, sec. 279.)
3. The objection to the indictment is frivolous.
4. There is nothing in the point that the Court erred in refusing to postpone the trial on the main charge, until after the appeal on the issue of insanity was heard in this Court. This point is neither sustained by reason nor authority, and would be very inconvenient in practice.’
5. We have looked into the evidence upon the'question of insanity, and upon the state of facts presented, do not feel warranted in setting aside the finding. We may remark, however, that the evidence has created some painful doubts as to whether the prisoner is a fit subject of capital punishment. We suppose that, probably, the question of his sanity may be more fully susceptible of satisfactory ascertainment now than it was at the time of the trial; and the humanity of the learned Judge below will, of course, give whatever time or facilities the friends of the defendant could reasonably ask, to present his case as favorably as possible for Executive clemency, if the facts, as now developed, seem to justify such appeal. But our office will not enable us to interfere with the verdict.
We see no error in the instructions of the Court.
Judgment affirmed, and the District Judge will appoint a day to carry the sentence into execution.